


SECOND AMENDMENT TO
MASTER REPURCHASE AGREEMENT
THIS SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT (the “Amendment”), dated as
of January 9, 2014, is made and entered into among PULTE MORTGAGE LLC (the
“Seller”), COMERICA BANK (“Comerica”), as agent (in such capacity, the “Agent”)
and a Buyer, and the other financial institutions from time to time signatories
thereto (the “Buyers”).
RECITALS:
A.    The Agent, the Seller and the Buyers are parties to that certain Master
Repurchase Agreement dated as of September 28, 2012, as amended by a First
Amendment dated September 13, 2013 (as amended or otherwise modified from time
to time, the “Repurchase Agreement”).
B.    The Agent, the Seller and the Buyers now desire to further amend certain
provisions of the Repurchase Agreement as set forth herein.
AGREEMENT:
In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:
1.Capitalized terms used and not otherwise defined in this Amendment have the
meanings specified in the Repurchase Agreement.
2.    Pursuant to Section 2.6(a) of the Repurchase Agreement, Seller has given
Agent written notice to reduce the Maximum Aggregate Commitment, ratably, by
$50,250,000.00, to $99,750,000.00 effective as of the date of this Amendment. To
reflect the foregoing, the definition of Maximum Aggregate Commitment and
Schedule BC are amended as set forth below.
3.    The definition of “Liquidity” in Section 1.2 of the Repurchase Agreement
is amended to read in its entirety as follows:
“Liquidity” means, as of any date of determination, (a) the market value, as
reasonably determined by Agent, of all cash or Cash Equivalents (including any
amounts held in the Funding Account, Operating Account or Income Account),
beneficially owned by Seller as of such date and which are not subject to any
pledge, security interest, lien, mortgage, hypothecation or other encumbrance,
except (i) in favor of Agent to secure the Obligations, and (ii) in the case of
cash deposits held in a deposit account at a financial institution (other than
Agent), in favor of such financial institution to secure deposit account-related
liabilities arising in the ordinary course so long as Seller has the
unrestricted right, at any time, to access, withdraw, assign or transfer such
deposits, and such deposits are not subject to any account control agreement or
other agreement under which such rights are or can be restricted (other than in
favor of the Agent), plus (b) the amount by which the aggregate Purchase Value
of all Purchased Loans at such time exceeds the aggregate Purchase Price
outstanding for all Open Transactions at such time, provided, however, for
purposes




--------------------------------------------------------------------------------




of this paragraph (b), the “Purchase Value” of Purchased Loans shall not be
reduced by the proviso in subparagraph (i) of paragraph (b) of the definition of
“Purchase Value.”
4.    The definition of “Maximum Aggregate Commitment” in Section 1.2 of the
Repurchase Agreement is amended to read in its entirety as follows:
“Maximum Aggregate Commitment” means the maximum Aggregate Outstanding Purchase
Price that is allowed to be outstanding under this Agreement on any day, being
the amount set forth in Schedule BC in effect for that day, as it may be
decreased and increased pursuant to Section 2.6. The Maximum Aggregate
Commitment on January 9, 2014, being the date of the Second Amendment to this
Agreement, is Ninety Nine Million Seven Hundred Fifty Thousand and 00/100
Dollars ($99,750,000.00).
5.    Schedule BC of the Repurchase Agreement is amended and restated by
Schedule BC attached hereto.
6.    Paragraph (7) of Schedule EL to the Repurchase Agreement is amended and
restated to read in its entirety as follows:
“(7)    Reserved.”


7.    Paragraph (15) of Schedule EL to the Repurchase Agreement is amended and
restated to read in its entirety as follows:
“(15)    That has a loan to value ratio greater than eighty percent (80%) unless
such Mortgage Loan is guaranteed by VA or is insured by FHA or private mortgage
insurance provided by a provider acceptable to the Agent provided, however, that
a Conforming Mortgage Loan or Jumbo Mortgage Loan may have a loan-to-value ratio
greater than 80% (but not more than 100%), so long as the portion of such
Conforming Mortgage Loan or Jumbo Mortgage Loan in excess of 80% of the value of
the related Mortgaged Premises is covered by mortgage insurance acceptable to
Agent.”


8.    Reassertion of Representations and Warranties, No Default. The Seller
hereby represents and warrants that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties
contained in the Repurchase Agreement are true, correct and complete in all
material respects as of the date hereof as though made on and as of such date,
except for changes permitted by the terms of the Repurchase Agreement, and (b)
no Default or Event of Default has occurred and is continuing.
9.    Authority, No Conflict, No Consent Required. The Seller represents and
warrants that the Seller has the limited liability company power and authority
to enter into this Amendment and has duly authorized as appropriate the
execution and delivery of this Amendment by proper limited liability company
action and none of the agreements contained herein contravene or constitute a
default under any material agreement, instrument or indenture to which the
Seller is a party or a signatory or any provision of the Seller’s Articles of
Organization, Operating Agreement or any requirement of law, or result in the
imposition of any Lien on any of its property under any

2



--------------------------------------------------------------------------------




agreement binding on or applicable to the Seller or any of its property except,
if any, in favor of the Buyers. The Seller represents and warrants that no
consent, approval or authorization of or registration or declaration with any
Person, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Seller of this Amendment or
the performance of obligations of the Seller herein described, except for those
which the Seller has obtained or provided and as to which the Seller has
delivered certified copies of documents evidencing each such action to the
Buyers.
10.    No Adverse Claim. The Seller hereby warrants, acknowledges and agrees
that no events have taken place and no circumstances exist at the date hereof
which would give the Seller a basis to assert a defense, offset or counterclaim
to any claim of the Agent or the Buyers with respect to the Seller’s obligations
under the Repurchase Agreement as amended by this Amendment.
11.    Conditions Precedent. The effectiveness of the amendments hereunder shall
be subject to satisfaction of the following conditions precedent:
(a)
Receipt by the Agent of this Amendment duly executed by the Seller, the Agent
and the Buyers.

12.    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents and except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.
13.    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
14.    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
are hereby amended so that any reference in such Repurchase Documents to the
Repurchase Agreement shall mean a reference to the Repurchase Agreement as
amended and modified hereby.
15.    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan as applicable to the
Repurchase Agreement.
16.    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller and their respective successors
and assigns, except that the Seller may not assign or transfer any of its rights
or obligations hereunder without the prior written consent of each of the
Buyers.
17.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

3



--------------------------------------------------------------------------------




18.    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
19.    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.
[Remainder of This Page Intentionally Left Blank]





4



--------------------------------------------------------------------------------




In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.
PULTE MORTGAGE LLC
as Seller and Servicer


By: \s\ Scott E. Harris    
Name: Scott E. Harris    
Title: SVP/CFO        



Signature Page to Second Amendment to Master Repurchase Agreement
(3061063)

--------------------------------------------------------------------------------






COMERICA BANK
as Agent, Lead Arranger and a Buyer


By: \s\ Trey Worley            
Name:     Trey Worley            
Title:     Senior Vice President        



Signature Page to Second Amendment to Master Repurchase Agreement
(3061063)

--------------------------------------------------------------------------------






BMO HARRIS BANK N.A.


By:    \s\ Catherine Blaesing            
Name:     Catherine Blaesing            
Title:     Director                




Signature Page to Second Amendment to Master Repurchase Agreement
(3061063)

--------------------------------------------------------------------------------






ASSOCIATED BANK, N.A.


By:    \s\ Jamie Boney            
Name:     Jamie Boney            
Title:     Vice President            




Signature Page to Second Amendment to Master Repurchase Agreement
(3061063)

--------------------------------------------------------------------------------






WESTERN ALLIANCE BANK


By:    \s\ Albert Thuma            
Name:     Albert Thuma            
Title:     VP Specialty Lending        








Signature Page to Second Amendment to Master Repurchase Agreement
(3061063)

--------------------------------------------------------------------------------






SCHEDULE BC
TO Master Repurchase Agreement

The Buyers’ Committed Sums
(in dollars)
Buyer
Committed Sum
Comerica Bank


$46,550,000


BMO Harris Bank N.A.


$23,275,000


Associated


$16,625,000


Western Alliance


$13,300,000


 
 
 
 
Maximum Aggregate Commitment


$99,750,000









